DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Miller was the closest prior art to analyze sensor data to determine a sensor classification, analyzing at least one message that is received through the vehicle communications network to determine a vehicle-to-everything (V2X) classification of the at least one road user and determining if a variance exists between the V2X classification of the at least one road user and the sensor classification of the at least road user. Miller (US 20170200370 A1) teaches the process of training the neural network with classification of variance data between V2X and sensor classification. Dulberg (US 20200242922 A1) teaches the process of calculating data points of determined for locations of road users and calculating variances. However the prior art of record fails to teach a system or method of wherein data points included within the V2X classification of the at least one road user are compared against data points included within the sensor classification of the at least one road user provided by the neural network to determine if a delta exists between the data points included within the V2X classification and the data points included within the sensor classification; and training the neural network with classification variance data upon determining that the variance exists between the V2X classification and sensor classification based on the delta between the data points included within the V2X classification and the data points included within the sensor classification, wherein training the neural network with the classification variance data supplements the variance that exists between the V2X classification and the sensor classification of the at least one road user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689